DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s Claims filed September 9, 2022 is respectfully acknowledged. Claims 1-20 are pending for examination.

Response to Arguments
3.	Applicant's arguments filed September 9, 2022 have been fully considered but they are not persuasive. 
	Applicant states that “Faust fails to disclose determining a collision direction based on a change in acceleration of three axes obtained by the acceleration sensor…because Faust merely discloses an acceleration device determining its pitch, yaw or roll (or changes thereto) relative to the direction of gravity or a plane perpendicular thereto or tracking increases of decreases in speed and the direction of such changes”. However, upon further review, Faust discloses a collision verification process of vehicles 100 and 510 based on the change in acceleration data of the vehicles in direction 520, wherein the collision verification process categorizes each occurrence according to the amount of change in the vehicle's acceleration data compared to the vehicle's expected acceleration [0057, 0058]. Since pitch, roll and yaw (as Applicant acknowledged to be taught in Faust) are understood in the art as motion of three axes (also defined in dictionary.com), it is considered that this teaching of Faust overcomes the above claim limitation.
	Applicant further states that “Faust fails to disclose performing an emergency action by controlling at least one of longitudinal direction travel or transverse direction travel based on the collision direction……because… Faust merely detects amount of collision by categorizing occurrences of unexpected changes and then performing a responsive action depending on the categorization of the occurrence”. However, the Office’s position is that Applicant has not shown at least how the claimed “controlling at least one of longitudinal direction travel” distinguishes from pulling over as shown by Faust and acknowledged by Applicant. Applicant further acknowledged that the pulling over as taught by Faust results from the categorization of the occurrence of the collision verification process. However, Applicant does not appear to acknowledge that the categorization is based on the interpreted collision direction (direction 520) as shown above.   

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is
not identically disclosed as set forth in section 102, if the differences between the claimed invention
and the prior art are such that the claimed invention as a whole would have been obvious before the
effective filing date of the claimed invention to a person having ordinary skill in the art to which the
claimed invention pertains. Patentability shall not be negated by the manner in which the invention
was made.

6. 	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faust et al. (US 2018/0102001 A1) in view of Choi et al. (US 2012/0064865 A1).

	Regarding claims 1 and 11, Faust et al. discloses a device and method for controlling autonomous driving, the device and method comprising:
	non-transitory memory storing instructions executable to control an autonomous driving (i.e. computing devices 110 may be an autonomous driving computing system incorporated into vehicle 100, the computing devices 110 containing one or more processors 120, memory 130) [0026, 0033; FIG. 1]; and
	a processor configured to execute the instructions to:
		determine whether a collision has occurred using an acceleration sensor during the autonomous driving (i.e. a computing device within the vehicle may continually analyze the acceleration data from the vehicle's sensors as well as the expected acceleration of the vehicle over periods of time for indications of a collision) [0055]; 
		determine a collision direction based on a change in acceleration of three axes obtained by the acceleration sensor (i.e. an acceleration device may determine its pitch, yaw or roll (or changes thereto) relative to the direction of gravity or a plane perpendicular thereto; a computer may categorize occurrences of unexpected changes to a vehicle's acceleration data which satisfy threshold values over a period of time to detect both major and minor collisions; a collision verification process of vehicles 100 and 510 based on the change in acceleration data of the vehicles in direction 520, wherein the collision verification process categorizes each occurrence according to the amount of change in the vehicle's acceleration data compared to the vehicle's expected acceleration [0037; 0055, 0057, 0058]; and

		perform an emergency action by controlling at least one of longitudinal direction travel or transverse direction travel based on the collision direction (i.e. if an occurrence is categorized as a high energy collision, the computing device may cause the vehicle to perform one or more responsive actions such as pull over, shut down unnecessary systems, alert emergency response teams) [0065].
	Faust et al. does not disclose the device and method comprising that the acceleration sensor is mounted on an airbag control unit.
	However, Choi et al. discloses that various types of accelerometers may include a type mounted in an airbag system [0061].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Faust et al. to include the
features of Choi et al. in order to provide a method for controlling a mobile terminal is described in this disclosure, and the method includes controlling the mobile terminal which receives a phone event while a vehicle having the mobile terminal inside is traveling.

	Regarding claims 2 and 12, Faust et al. does not disclose the device and method of claims 1 and 11, wherein the processor is configured to:
	conclude that the vehicle collision has occurred when at least one of an accident recording 	signal or an airbag deployment signal is generated from the airbag control unit.
	However, Choi et al. discloses that various types of accelerometers may include a type mounted in an airbag system of a vehicle to measure a high acceleration value for use to sense collision [0061].

	Since it is well known in the art the airbag systems generate signals, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Faust et al. to include the features of Choi et al. in order to provide a method for controlling a mobile terminal is described in this disclosure, and the method includes controlling the mobile terminal which receives a phone event while a vehicle having the mobile terminal inside is traveling.

	Regarding claims 3 and 13, Faust et al. further discloses the device and method of claims 1 and 11, wherein the processor is configured to:
	determine whether each amount of change in the acceleration of the three axes exceeds a predetermined amount of change for vehicle control when the possibility of collision exists (i.e. each occurrence of a collision may be categorized into a high energy collision category or a low-energy candidate collision category when the change between the acceleration of the vehicle and the expected acceleration is greater than or below a threshold value) [0058].
	Neither Faust et al. nor Choi et al. disclose wherein the processor is configured to: predict a possibility of collision using sensors mounted on a vehicle when the accident recording signal or the airbag deployment signal is not generated.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Faust et al. to include wherein the processor is configured to predict a possibility of collision using sensors mounted on a vehicle when the accident recording signal or the airbag deployment signal is not generated, since the teachings of Faust et al. facilitate the prediction of a collision without the use of an airbag system.

	Regarding claims 4 and 14, neither Faust et al. nor Choi et al. disclose the device and method of claims 1 and 11, wherein the processor is configured to:
	determine whether each amount of change in the acceleration of the three axes exceeds the predetermined amount of change when the possibility of collision does not exist.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Faust et al. to include wherein the processor is configured to determine whether each amount of change in the acceleration of the three axes exceeds the predetermined amount of change when the possibility of collision does not exist, since the system of Faust et al. facilitates the comparison determination when the possibility is low.

	Regarding claims 5 and 15, neither Faust et al. nor Choi et al. disclose the device and method of claims 4 and 14, wherein the processor is configured to:
	identify an axis whose amount of change in the acceleration exceeds the predetermined amount of change; and
	determine the collision direction based on the amount of change in the acceleration of the identified axis.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Faust et al. to include wherein the processor is configured to identify an axis whose amount of change in the acceleration exceeds the predetermined amount of change, and determine the collision direction based on the amount of change in the acceleration of the identified axis, since the system of Faust et al. facilitates the determination of pitch, yaw or roll (or changes thereto) relative to the direction of gravity or a plane perpendicular thereto in order to perform analysis of potential collisions.

	Regarding claims 6 and 16, neither Faust et al. nor Choi et al. disclose the device and method of claims 1 and 11, wherein the processor is configured to:
	immediately transmit a braking command to the brake controller to stop a vehicle when the 	collision direction is a forward direction.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Faust et al. to include wherein the processor is configured to immediately transmit a braking command to the brake controller to stop a vehicle when the collision direction is a forward direction, since the system of Faust et al. facilitates the autonomous braking of the vehicle.

	Regarding claims 7 and 17, neither Faust et al. nor Choi et al. disclose the device and method of claims 1 and 11, wherein the processor is configured to:
	identify a distance between a forward vehicle and a vehicle;
	move the vehicle until acceleration of an x-axis becomes equal to or less than a predetermined
	reference acceleration; and
	stop the vehicle when the collision direction is a rearward direction.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Faust et al. to include wherein the processor is configured to identify a distance between a forward vehicle and a vehicle, move the vehicle until acceleration of an x-axis becomes equal to or less than a predetermined reference acceleration, and stop the vehicle when the collision direction is a rearward direction, since it is well known in the art for autonomous systems to control vehicles to keep a predetermined distance from vehicles in front and to stop based on the front vehicle’s position in order to avoid collisions.

	Regarding claims 8 and 18, neither Faust et al. nor Choi et al. disclose the device and method of claims 1 and 11, wherein the processor is configured to:
	identify vehicles located in a right front direction and a right rear direction;
	change a lane in a right direction; and
	stop a vehicle in a safe section when the collision direction is a left direction.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Faust et al. to include wherein the processor is configured to identify vehicles located in a right front direction and a right rear direction change a lane in a right direction, and stop a vehicle in a safe section when the collision direction is a left direction, since the system of Faust et al. facilitates the detection of its environment in order to avoid collision with any obstacles.

	Regarding claims 9 and 19, neither Faust et al. nor Choi et al. disclose the device and method of claims 1 and 11, wherein the processor is configured to:
	identify vehicles located in a left front direction and a left rear direction;
	change a lane in a left direction; and
	stop a vehicle in a safe section when the collision direction is a left direction.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Faust et al. to include wherein the processor is configured to identify vehicles located in a left front direction and a left rear direction change a lane in a left direction, and stop a vehicle in a safe section when the collision direction is a left direction, since the system of Faust et al. facilitates the detection of its environment in order to avoid collision with any obstacles.

	Regarding claims 10 and 20, neither Faust et al. nor Choi et al. disclose the device and method of claims 1 and 11, wherein the processor is configured to:
	operate an emergency flashing indicator when an autonomous driving state is determined to be 	a collision state.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Faust et al. to include wherein the processor is configured to operate an emergency flashing indicator when an autonomous driving state is determined to be a collision state, since the system of Faust et al. facilitates alerting vehicle occupants, response teams, etc. of a collision.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664


/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664